TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00244-CR







James Scott Reed, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 47,307, HONORABLE RICK MORRIS, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for possession of cocaine.  Sentence was imposed on
March 10, 1998.  No motion for new trial was filed.  The deadline for perfecting appeal was therefore
April 9, but notice of appeal was not filed until April 15, 1998.  See Tex. R. App. P. 26.2(a).  No
extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  There is nothing in
the record to indicate that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See
Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  But see Williams v. State, 957 S.W.2d
949 (Tex. App.--Austin 1997, no pet.) (asking that Olivo be reexamined).

The appeal is dismissed.


Before Chief Justice Yeakel, Justices Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   June 18, 1998

Do Not Publish